J-A04006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    THOMAS M. MANIDIS                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    RENEE K. MANIDIS                           :   No. 1023 EDA 2019

                Appeal from the Order Dated February 28, 2019
                In the Court of Common Pleas of Chester County
                   Civil Division at No(s): No. 2018-08943-DI


BEFORE:      PANELLA, P.J., STRASSBURGER, J.*, and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                             FILED APRIL 24, 2020

        Thomas Manidis (“Husband”) appeals from the order entered in the

Chester County Court of Common Pleas dismissing his request for equitable

distribution of marital property for lack of personal jurisdiction over Renee

Manidis (“Wife”). On appeal, Husband argues Wife submitted to the in

personam jurisdiction of the trial court because she failed to raise an objection

to the court’s jurisdiction in her preliminary objections. After careful review,

we affirm.

        Husband and Wife were married in Palm Beach County, Florida and lived

together in Florida until their separation. Shortly after separating, Husband

moved to Chester County, Pennsylvania, where he found work as a

chiropractor. Wife, however, remained in Florida.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A04006-20



      Husband filed a divorce complaint in Pennsylvania seeking a no fault

divorce and equitable distribution of martial assets. In response to Husband’s

complaint, Wife filed preliminary objections challenging the subject matter

jurisdiction and in personam jurisdiction of the trial court.

      After a hearing, the trial court sustained in part and overruled in part

Wife’s preliminary objections. Specifically, the court overruled Wife’s objection

to subject matter jurisdiction because husband satisfied the requirements for

residency in Pennsylvania. By contrast, the court granted the objection to in

personam jurisdiction finding that it lacked jurisdiction over Wife to adjudicate

equitable distribution claims. As a result, the court dismissed Husband’s

economic claims. This timely appeal followed.

      In his only issue, Husband contends Wife waived her challenge to in

personam jurisdiction by failing to assert such claim in her preliminary

objections. See Appellant’s Brief, at 13. Therefore, Husband claims that Wife

submitted to the in personam jurisdiction of the Commonwealth.

      In reviewing an order granting preliminary objections challenging in

personam jurisdiction, our standard of review is as follows:

      When preliminary objections, if sustained, would result in the
      dismissal of an action, such objections should be sustained only in
      cases which are clear and free from doubt. . . . Moreover, when
      deciding a motion to dismiss for lack of personal jurisdiction [,]
      the court must consider the evidence in the light most favorable
      to the non-moving party.

Gaboury v. Gaboury, 988 A.2d 672, 675 (Pa. Super. 2009).




                                      -2-
J-A04006-20



      “[T]his court will reverse the trial court’s decision regarding preliminary

objections only where there has been an error of law or an abuse of

discretion.” Rambo v. Greene, 906 A.2d 1232, 1235 (Pa. Super. 2006).

“Once the moving party supports its objections to personal jurisdiction, the

burden of proving personal jurisdiction is upon the party asserting it.” Barr v.

Barr, 749 A.2d 992, 994 (Pa. Super. 2000) (citation omitted).

      As an initial matter, we must determine whether Husband’s appeal is

from a final order. This Court may review such issue sua sponte because it

concerns our jurisdiction over the appeal. See Kensey v. Kensey, 877 A.2d

1284, 1286-1287 (Pa. Super. 2005).

      Under Pennsylvania law, a party may only appeal from a final order

unless otherwise permitted by rule or statute. See McCutcheon v.

Philadelphia Electric Company, 788 A.2d 345, 349-350 (Pa. 2002). A final

order is an order that “disposes of all claims and of all parties[.]” Pa.R.A.P.

341(b)(1). In other words, a final order ends the litigation as to all claims and

all parties. See McCutcheon, 788 A.2d at 350.

      Here, the trial court, after reviewing Wife’s preliminary objections,

issued an order dismissing Husband’s request for equitable distribution. See

Trial Court Order, 02/28/19. In a memorandum opinion, the court explained

that it had jurisdiction to dissolve the bonds of matrimony, but it did not have

personal jurisdiction over Wife to decide any economic claims. See Trial Court

Opinion, 02/28/19, at 5, 12. The court’s decision put into operation a “divisible

divorce.” See Gaboury, 988 A.2d at 676.

                                      -3-
J-A04006-20



      A divisible divorce exists where a court has subject matter jurisdiction

to dissolve the parties’ marriage, but lacks in personam jurisdiction to decide

economic issues. See Estin v. Estin, 334 U.S. 541 (1948). The court under

these circumstances must dismiss all claims for economic relief due to its

jurisdictional limits. As a result, this order is considered a final order because

it disposes of all economic claims arising under the divorce complaint. See

Scoggins v. Scoggins, 555 A.2d 1314, 1317 n.3 (Pa. Super. 1989).

      In the present case, the order issued by the trial court disposed of all

Husband’s economic claims. See Trial Court Order, 02/28/19; see also

Pa.R.A.P. 341(b)(1). Therefore, we conclude that the court’s order is a final,

appealable order. See Scoggins, 555 A.2d 1317 n.3.

      Next, we must address Wife’s argument that Husband failed to preserve

his claim on appeal. Wife contends that Husband is raising his claim for the

first time on appeal and is therefore barred from doing so under our rules of

appellate procedure. See Appellee’s Brief, at 7.

      Pa.R.A.P. 302(a) provides that “issues not raised in the lower court are

waived and cannot be raised for the first time on appeal.” Furthermore, Rule

2117(c) and Rule 2119(e) require appellants to identify, in both the statement

of the case and in the argument, where in the record the issue presented on

appeal has been raised or preserved. See Young v. S.B. Conrad, Inc., 216

A.3d 267, 274 (Pa. Super. 2019).

      Here, Husband’s brief does not comply with Rule 2117(c), which

requires an appellant to pinpoint where in the record the issue was preserved.

                                      -4-
J-A04006-20



In his statement of the case, his first allegation of raising this objection is the

“[o]n appeal, Husband raised the issue … that Wife waived her right to object

to personal jurisdiction.” Appellant’s Brief, at 9 (emphasis supplied). However,

Husband does comply with Rule 2119(e), as he notes in his argument that he

argued to the trial court that Wife had “availed herself already” of

Pennsylvania jurisdiction. Id., at 14. Under these circumstances, we conclude

Husband properly preserved this argument for appellate review.

      Nonetheless, Husband’s argument merits no relief. Contrary to

Husband’s assertion, Wife objected to the court’s exercise of in personam

jurisdiction in her    preliminary objections. See Appellee’s Preliminary

Objections, filed 9/27/18, at ¶ 15 (“[Husband] has not established any indicia

of residency that would grant Pennsylvania subject matter jurisdiction or an

in personam jurisdiction over [Wife]”).

      Husband does not challenge the trial court’s conclusion that it lacked

personal jurisdiction over Wife. His only argument is that paragraph 15 of

Wife’s preliminary objection was too vague to place him on notice that she

was challenging personal jurisdiction. He contends that since Wife only

mentioned personal jurisdiction in conjunction with a challenge to the court’s

subject matter jurisdiction to grant divorce, he was not on notice that personal

jurisdiction was being challenged.

      We disagree. While Wife’s preliminary objection was not perfectly

drafted, paragraph 15 provided sufficient notice, under the circumstances,




                                       -5-
J-A04006-20



that personal jurisdiction was at issue. Husband’s sole issue on appeal merits

no relief.

      Order affirmed. Jurisdiction relinquished.

      Judge Colins joins the Memorandum.

      Judge Strassburger files a Concurring Memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/20




                                     -6-